DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 3/17/2021, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 3/17/2021 and 8/17/2021 were considered.
Drawings
The drawings are objected to because it appears element 22 in figure 9 should be changed to 21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both “weight reduction slots” and “weight reduction grooves” (para. [0044]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 recites the limitation “the other end”.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that “the other end” be changed to “another”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The language “capable of being universally moved” in claim 1 uses the relative term “universally” which renders the claim indefinite. The term “universally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, there is no standard provided in the specification to define what type of movement is considered universal. As such, the metes and bounds of the claimed limitation cannot be discerned.
Regarding claim 1, the phrase "capable of" renders the claim indefinite because it is unclear whether the limitations following the phrase are actually performed.  See MPEP § 2173.05(d).
Claims 2-20 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 13-14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al., U.S. Patent Application Publication Number 2020/0363626 A1 (hereafter Seo).
Regarding claim 1, Seo discloses a prism driving device (see at least element 100), comprising:
a housing assembly (see at least element 110);
a prism holder disposed in the housing assembly in an angle adjustable manner (see at least element 170 and/or 150); and
an electromagnetic driving assembly (see at least element 140) comprising a magnet portion (see at least element 143a and/or 141a) and a coil portion disposed opposite to the magnet portion (see at least element 143b and/or 141b),
wherein one of the magnet portion or the coil portion is disposed on the prism holder (see at least paragraph [0057]), the other one of the magnet portion or the coil portion is disposed on the housing assembly (see at least paragraph [0053]), and the electromagnetic driving assembly is configured to adjust a tilt angle of the prism holder (see at least paragraphs [0071]-[0076]);
wherein one of the housing assembly or the prism holder is provided with a support protrusion and the other one of the housing assembly or the prism holder is provided with a groove (see at least support protrusion element 112 and/or balls 113, and element 150 including groove 151a), at least a portion of the support protrusion is magnetically sucked into the groove (see at least elements 115, 155 and 175, as well as paragraph [0060]), and the prism holder is capable of being universally moved relative to the housing assembly through the support protrusion and the groove which are in contact with each other (see at least paragraphs [0071]-[0076]).
Regarding claim 2, Seo discloses the apparatus of claim 1, and wherein the prism holder comprises a holder body (see at least element 171 and/or 150) and a support structure disposed below the holder body (see at least element 172a and/or 151a), a gap is present between the holder body and the housing assembly, and one of the support protrusion or the groove is disposed on a side surface of the support structure facing away from the holder body (see at least figures 3 and 4).
Regarding claim 3, Seo discloses the apparatus of claim 2, and wherein the housing assembly comprises a base plate and a shell located on the base plate (see at least base plate 110 and shell 191), the support protrusion is disposed on the base plate (see at least element 112), and the groove is disposed on the side surface of the support structure facing away from the holder body (see at least element 151a).
Regarding claim 6, Seo discloses the apparatus of claim 1, and wherein at least one of a top surface of the support protrusion or a groove bottom surface of the groove is a cambered surface (see at least figure 3, elements 112a and 151a, as well as paragraphs [0059] and [0065], and wherein the apparatus may be on placed on its side such that balls 113 are on the bottom of 151a and the top of 112a). 
Regarding claim 9, Seo discloses the apparatus of claim 1, and wherein the electromagnetic driving assembly surrounds the prism holder (see at least element 140 which includes elements 141a, 143a, 141b and 143b).
Regarding claim 13, Seo discloses the apparatus of claim 2, and wherein at least one of a top surface of the support protrusion or a groove bottom surface of the groove is a cambered surface (see at least figure 3, elements 112a and 151a, as well as paragraphs [0059] and [0065], and wherein the apparatus may be on placed on its side such that balls 113 are on the bottom of 151a and the top of 112a). 
Regarding claim 14, Seo discloses the apparatus of claim 3, and wherein at least one of a top surface of the support protrusion or a groove bottom surface of the groove is a cambered surface (see at least figure 3, elements 112a and 151a, as well as paragraphs [0059] and [0065], and wherein the apparatus may be on placed on its side such that balls 113 are on the bottom of 151a and the top of 112a). 
Regarding claim 20, Seo discloses the apparatus of claim 2, and wherein the electromagnetic driving assembly surrounds the prism holder (see at least element 140 which includes elements 141a, 143a, 141b and 143b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., U.S. Patent Application Publication Number 2020/0363626 A1 (hereafter Seo) in view of Washio, U.S. Patent Application Publication Number 2022/0137327 A1 (hereafter Washio).
Regarding claims 8 and 17, Seo does not specifically disclose that the holder body is provided with a plurality of weight reduction slots, and the weight reduction slots located at one end of the holder body are symmetrically disposed with weight reduction grooves located at the other end of the holder body.
However, Washio teaches a related prism driving device including a prism holder/holder body wherein the holder body is provided with a plurality of weight reduction slots, and the weight reduction slots located at one end of the holder body are symmetrically disposed with weight reduction grooves located at the other end of the holder body (see at least figure 6, elements 40 and 424 and paragraph [0036]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the prism driving device of Seo to include the teachings of Washio so that the holder body is provided with a plurality of weight reduction slots, and the weight reduction slots located at one end of the holder body are symmetrically disposed with weight reduction grooves located at the other end of the holder body, for the purpose of using a well-known technique to achieve the predictable result of weight reduction while having a reasonable expectation of success.
Additionally, it is well known by those of ordinary skill in the optical and mechanical arts to remove material forming grooves or slots for the purpose of weight reduction and to limit the amount of material needed to make a part for a particular application. Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the prism driving device of Seo so that the holder body is provided with a plurality of weight reduction slots, and the weight reduction slots located at one end of the holder body are symmetrically disposed with weight reduction grooves located at the other end of the holder body, for the purpose of using a well-known technique to achieve the predictable result of weight reduction while having a reasonable expectation of success.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al., U.S. Patent Application Publication Number 2020/0363626 A1 (hereafter Seo) in view of Jang et al., U.S. Patent Application Publication Number 2022/0272238 A1 (hereafter Jang) and Park, U.S. Patent Application Publication Number 2021/0063679 A1 (hereafter Park).
Regarding claims 10-12, Seo discloses the apparatus of claim 9, and further comprising a flexible substrate, wherein the electromagnetic driving assembly comprises a plurality of magnet portions and a plurality of coil portions, and the plurality of coil portions are disposed in the flexible substrate (see at least element 130 and elements 141a, 143a, 141b and 143b, as well as paragraph [0064]).
Seo further discloses the apparatus of claim 10, and wherein the flexible substrate comprises a first board piece and two second board pieces respectively connected to two ends of the first board piece, the first board piece is disposed at a rear side of the prism holder, the two second board pieces are respectively disposed at a left side and a right side of the prism holder, and the first board piece and the two second board pieces are both provided with the plurality of coil portions (see at least the alternative embodiment of figure 11 and paragraph [0086], wherein the housing assembly is 210, the prism holder is 270 and 250, the electromagnetic driving assembly is 240 which includes magnets 241a and 243a, and coils 241b and 243b, protrusion 212, groove 251a, first and second magnetic pulling members 215 and 255, and flexible substrate 230 which may be made of separate portions).
Seo does not specifically disclose that the flexible substrate is a flexible circuit board which further comprises a connecting plate which bends and extends from a lower edge of a second board piece, and a surface of the connecting plate arranges a row of gold fingers.
However, Jang teaches a related prism driving device wherein the flexible substrate may include bent portions and further comprises a connecting plate which bends and extends from a lower edge of a second board piece (see at least the abstract, as well as figures 3a-4b and paragraphs [0133]-[0134], [0223]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the prism driving device of Seo to include the teachings of Jang so that the flexible substrate is a flexible circuit board which further comprises a connecting plate which bends and extends from a lower edge of a second board piece, for the purpose of using a known flexible circuit board including a bent connecting plate portion to achieve the predictable result of electrically connecting elements of the driving apparatus.
Additionally, Park teaches an optical apparatus wherein a circuit board may include a bent connecting plate including terminals and pads made of an electrically conductive material such as gold (see at least figures 7, 13, 14, elements 250, 251, 257 and paragraphs [0277] and [0305]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the prism driving device of Seo and Jang to include the teachings of Park so that the circuit board includes a bent connecting plate including terminals/pads made of an electrically conductive material such as gold, for the purpose of using a readily available electrically conductive material to conduct electricity while having a reasonable expectation for success.
Allowable Subject Matter
Claims 4-5, 7, 15-16 and 18-19 would be objected to if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 112 rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 would be objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest that the support structure is a magnet, the base plate is a metal plate, and the support protrusion and the base plate are integrally formed, as generally set forth in claim 4, the device including the totality of the particular limitations recited in claims 3, 2 and 1 from which claim 4 depends.
Claims 5, 15-16, 18-19 depend from claim 4 and therefore would be allowable for at least the same reasons as claim 4.

Claim 7 would be objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest that the top surface comprises a first top surface and a second top surface, and a size of the first top surface is larger than a corresponding size of the second top surface; the groove bottom surface comprises a first bottom surface and a second bottom surface, and a size of the first bottom surface is larger than a corresponding size of the second bottom surface; and the first top surface is capable of being sucked into the first bottom surface, and the second top surface is capable of being sucked into the second bottom surface, as generally set forth in claim 7, the device including the totality of the particular limitations recited in claims 6 and 1 from which claim 7 depends.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Inata et al., US 2012/0182472 A1 discloses an optical drive apparatus including a pivoting protrusion and groove magnetically held together (figs. 7-10, 12);
Chan et al., US 2019/0146238 A1 discloses an optical drive apparatus including a pivoting protrusion and groove (figs. 9A-10B);
Im et al., US 2020/0257132 A1 discloses an prism drive apparatus including a pivoting protrusion and groove with a flexible circuit board (figs. 4, 13, 17, 21, 23);
Yoon et al., US 2018/0109660 A1 discloses an optical drive apparatus including a pivoting protrusion and groove with a flexible circuit board (figs. 5, 14);
Li et al., US 2020/0379243 A1 discloses a prism drive apparatus including a pivoting protrusion and groove magnetically held together (fig.4);
Li et al., US 2020/0412958 A1 discloses a prism drive apparatus including a pivoting protrusion and groove magnetically held together (figs. 2, 9);
Hu et al., US 2015/0002683 A1 discloses a prism drive apparatus of relevant design (figs.1-8); and
Park et al., US 2022/0263981 A1 discloses a prism drive apparatus of relevant design (figs.10b-10c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/26/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872